Citation Nr: 0301787	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  97-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of right ureteral calculus surgery.

2.  Entitlement to a rating higher than 10 percent for a 
suprapubic region scar.

(An additional issue of entitlement to service connection for 
a low back disability and right leg condition will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision which, in pertinent part, 
denied a compensable rating for service-connected 
postoperative right ureteral calculus with surgical scars.  
In September 1999, the Board remanded the claim to the RO for 
additional development.  In October 2002, the RO split this 
condition into into two different disabilities for rating 
purposes, assigning a 10 percent rating for residuals of 
right ureteral calculus surgery, and assigning a 10 percent 
rating for a suprapubic region scar (a scar from right 
ureteral calculus surgery).  The veteran appeals for higher 
ratings.

The Board is undertaking additional development of the 
evidence, pursuant to 38 C.F.R. § 19.9, on an issue of 
entitlement to service connection for a low back disability 
and right leg condition.  When such development is completed, 
the Board will prepare a separate decision addressing that 
issue.






FINDINGS OF FACT

1.  Residuals of right ureteral calculus surgery are 
manifested by subjective complaints of occasional dysuria and 
pelvic pain.  There has been no recent recurrent right 
ureteral stone, and the condition does not require special 
therapy.

2.  A suprapubic region scar from right ureteral calculus 
surgery is tender or painful and causes no functional 
impairment.


CONCLUSIONS OF LAW

1.  Residuals of right ureteral calculus surgery are no more 
than 10 percent disabling.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002);  38 C.F.R. § 4.115b, Diagnostic Codes 7509, 7510 
(2002).

2.  A suprapubic region scar is not more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002);  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002, and 67 
Fed.Reg. 49590, 49596 (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
August 1960 to May 1984.  His service medical records show 
that he developed right ureter calculi (stones) in 1967, and 
in that year he had multiple operations for removal of the 
stones and to treat complications.  He was then returned to 
duty and apparently had no further problems with urinary 
stones during service.

In October 1984, the RO granted service connection for right 
ureteral calculus, assigning a noncompensable rating.

VA outpatient treatment records from the 1990s show the 
veteran being seen for treatment of various ailments, 
including complaints of abdominal pain and difficulty 
urinating in 1993 and 1994.  Records show that when he was 
seen for routine follow-up of hypertension in January 1996, 
he complained of progressive difficulty with urination, 
urgency, hesitancy, and dysuria over the previous six months.  
He reported no fever, chills, or flank pain at this time.  He 
stated that he had experienced these problems intermittently 
since surgery to remove renal stones.  Physical examination 
was normal.  In addition to hypertension, he was assessed 
with dysuria (thought to possibly be related to a urinary 
tract infection or prostatitis).  

In June 1996, the veteran submitted his claim for a 
compensable rating for his service-connected right ureteral 
calculus.

In September 1996, the veteran was given a VA examination.  
He reported he had passed a kidney stone in January 1996 but 
had not passed a stone since.  X-rays taken in August 1996 
showed no kidney stones, and the veteran reported no symptoms 
of a stone since January.     

In October 1997, the veteran testified at an RO hearing.  He 
said that he had pain and numbness from a scar from his right 
ureteral calculus surgery.  He said that the scar was at his 
waistline, and did not have a scab or any type of excretion.  
He reported that he felt a pulling sensation when he 
stretched too much.

VA outpatient treatment records from 1999 to 2001 show the 
veteran continuing to be followed-up for various ailments 
including a history of kidney stones.

In February 2001, the veteran was given a VA genitourinary 
examination.  He indicated that his only problems were some 
numbness and a pulling type pain over the right side of his 
suprapubic scar.  He stated that he experienced this whenever 
he tried to lift something or perform strenuous physical 
activity.  He also reported dysuria and pelvic pain whenever 
he had to strain to get his urine stream started.  He 
reported that this was an inconvenience, as he would urinate 
more frequently, because if he held his urine for too long, 
then he would experience pelvic pain and dysuria when trying 
to get his urine stream started.  Apart from this he did not 
experience any dysuria.  A genitourinary review of systems 
was negative.  On physical examination, the veteran's 
testicles were normal, with evidence of a right-side 
vasectomy being present.  He had a circumferential scar in 
the suprapubic region which had healed well.  The scar was 
nontender to palpation, except for mild tenderness along the 
right border.  He did have some subjective decreased 
sensation to light touch over this region.  The remainder of 
the physical examination was normal, including recent 
laboratory urinary studies.  The examiner's assessment was 
residuals of right renal calculus.  The examiner indicated 
that these were probably real symptoms, but presently were 
causing only minimal disability.  The examiner said that the 
veteran might develop urinary incontinence in the future but 
he did not have this problem yet.

In October 2002, the RO split this condition into into two 
different disabilities for rating purposes, assigning a 10 
percent rating for residuals of right ureteral calculus 
surgery, and assigning a 10 percent rating for a suprapubic 
region scar (a scar from right ureteral calculus surgery).

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for increased 
ratings.  Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

1.  Residuals of right ureteral calculus surgery

The veteran's residuals of right ureteral calculus surgery 
are currently rated 10 percent.

A 10 percent rating is assigned for hydronephrosis when there 
is only an occasional attack of colic, not infected and not 
requiring catheter drainage; a 20 percent rating is assigned 
when there are frequent attacks of colic, requiring catheter 
drainage.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

Ureterolithiasis (i.e., stones or calculi of the ureter) is 
to be rated as hydronephrosis, except that a 30 percent 
rating will be assigned when there is recurrent stone 
formation requiring one or more of the following:  1) diet 
therapy; 2) drug therapy; 3) invasive or noninvasive 
procedures more than two times per year.  38 C.F.R. § 4.115b, 
Diagnostic Code 7510.

The evidence shows that many years ago during service the 
veteran underwent surgery for right ureteral stones.  He 
reports he passed a kidney stone in early 1996, although the 
medical records do not verify this.  The medical records show 
no right ureteral stones for a number of years, and he does 
not receive the types of treatment listed in Diagnostic Code 
7510 for a higher rating.  At his 2001 VA examination, he 
said he had dysuria and pelvic pain when starting his urine 
stream, but this only happened if he held his urine for long 
periods of time.  Objective findings at this examination were 
normal.  The recent medical evidence shows this condition 
produces impairment which does not exceed that required for a 
10 percent rating under Diagnostic Code 7509 (hydronephrosis 
with an occasional attack of colic).  The condition does not 
result in frequent attacks of colic requiring catheter 
drainage, as required for a 20 percent rating under 
Diagnostic Code 7509.  

The preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of right ureteral calculus 
surgery.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

2.  Suprapubic region scar

The veteran's suprapubic region scar is currently rated 10 
percent.  

A maximum 10 percent rating may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
The is true under old rating criteria for scars (38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002)), as well as recently 
revised rating criteria for scars (67 Fed.Reg. 49590, 49,596, 
effective August 30, 2002, including Diagnostic Code 7804).  
The new rating criteria for scars permit a higher rating of 
20 percent only where it is shown that there is a scar which 
is located in an area other than the head, face, or neck 
which is deep or which causes limited motion, and which 
covers an area or areas which exceeds 12 square inches (77 
square centimeters).  See new Diagnostic Code 7801.  Scars 
may also be evaluated for limitation of functioning of the 
part affected.  See old and new Diagnostic Code 7805. 

The veteran's complains of a painful suprapubic region scar, 
particularly during certain activities, and some scar 
tenderness or pain has been noted on recent examination.  
However, this only supports a 10 percent rating under Code 
7804.  The scar is not of the required size to qualify for a 
higher 20 percent rating under new Code 7801.  The recent 
medical evidence also shows the scar does not result in 
functional impairment which would warrant a compensable 
rating under other diagnostic codes.

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for a suprapubic region scar.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating for residuals of right ureteral calculus 
surgery is denied.

An increased rating for a suprapubic region scar is denied.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

